Name: Commission Regulation (EC) NoÃ 1187/2005 of 22 July 2005 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  economic geography;  economic analysis
 Date Published: nan

 23.7.2005 EN Official Journal of the European Union L 193/20 COMMISSION REGULATION (EC) No 1187/2005 of 22 July 2005 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 4(4) thereof, Whereas: (1) Article 2 of Commission Regulation (EEC) No 1859/82 (2) fixes per Member State the threshold of economic size of returning holdings falling within the field of survey of the farm accountancy data network. (2) In the case of Germany, structural changes have lead to a decrease in the number of the smallest holdings and in their contribution to the total output of agriculture. This has made their use for a survey covering the most relevant part of the agricultural activity no longer necessary. It is therefore indicated to raise the threshold from 8 ESU to 16 ESU. (3) In the case of Cyprus, the threshold set initially to 1 ESU should be raised to 2 ESU, because the holdings with an economic size smaller than 2 ESU represent only 7 % of the total standard gross margin. The most relevant part of the agricultural activity can therefore be covered with a threshold excluding the smaller holdings. (4) The number of returning holdings per Member State to be selected by division is fixed in Annex I to Regulation (EEC) No 1859/82. In the case of Spain, Italy, Austria, Portugal and Finland, the number of returning holdings has remained the same for a long time despite the significant reduction in the number of holdings. The reduction has been accompanied by an increase in the uniformity of the holdings, which is such that it enables satisfactory representation to be achieved on the basis of a smaller sample than the current one. Due to this structural change the number of returning holdings to be selected in Spain, Italy, Austria, Portugal and Finland can be reduced. However, for some divisions in Spain and Italy that number should be increased as a result of improved statistical methodologies used for the selection. (5) The number of returning holdings in Malta should be revised based on new information concerning its agricultural structure. (6) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1859/82 is amended as follows: 1. Article 2 is replaced by the following: Article 2 For the 2006 accounting year (a period of 12 consecutive months beginning between 1 January 2006 and 1 July 2006) and for subsequent accounting years, the threshold as referred to in Article 4 of Regulation No 79/65/EEC in ESU shall be as follows:  Belgium: 16 ESU  Czech Republic: 4 ESU  Denmark: 8 ESU  Germany: 16 ESU  Estonia: 2 ESU  Greece: 2 ESU  Spain: 2 ESU  France: 8 ESU  Ireland: 2 ESU  Italy: 4 ESU  Cyprus: 2 ESU  Latvia: 2 ESU  Lithuania: 2 ESU  Luxembourg: 8 ESU  Hungary: 2 ESU  Malta: 8 ESU  Netherlands: 16 ESU  Austria: 8 ESU  Poland: 2 ESU  Portugal: 2 ESU  Slovenia: 2 ESU  Slovakia: 6 ESU  Finland: 8 ESU  Sweden 8 ESU  United Kingdom (with the exception of Northern Ireland): 16 ESU  United Kingdom (only Northern Ireland): 8 ESU. 2. Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the 2006 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 660/2004 (OJ L 104, 8.4.2004, p. 97). (2) OJ L 205, 13.7.1982, p 5. Regulation as last amended by Regulation (EC) No 2203/2004 (OJ L 374, 22.12.2004, p. 36). ANNEX Annex I to Regulation (EEC) No 1859/82 is amended as follows: 1. The part concerning Spain is replaced by the following: SPAIN 500 Galicia 480 505 Asturias 270 510 Cantabria 190 515 PaÃ ­s Vasco 250 520 Navarra 370 525 La Rioja 260 530 AragÃ ³n 739 535 CataluÃ ±a 710 540 Illes Balears 182 545 Castilla y LeÃ ³n 1 095 550 Madrid 194 555 Castilla-La Mancha 1 138 560 Comunidad Valenciana 626 565 Murcia 444 570 Extremadura 718 575 Andalucia 1 816 580 Canarias 224 Total Spain 9 706 2. The part concerning Italy is replaced by the following: ITALY 221 Valle dAosta 279 222 Piemonte 1 159 230 Lombardia 923 241 Trentino 315 242 Alto Adige 308 243 Veneto 925 244 Friuli-Venezia Giulia 797 250 Liguria 500 260 Emilia-Romagna 1 145 270 Toscana 680 281 Marche 956 282 Umbria 678 291 Lazio 854 292 Abruzzo 826 301 Molise 462 302 Campania 682 303 Calabria 882 311 Puglia 988 312 Basilicata 1 087 320 Sicilia 1 306 330 Sardegna 1 248 Total Italy 17 000 3. The part concerning Malta is replaced by the following: 780 MALTA 400 4. The part concerning Austria is replaced by the following: 660 AUSTRIA 1 800 5. The part concerning Portugal is replaced by the following: PORTUGAL 610 Entre Douro e Minho e Beira Litoral 670 620 TrÃ ¡s-os-Montes e Beira Interior 563 630 Ribatejo e Oeste 351 640 Alentejo e Algarve 399 650 AÃ §ores e Madeira 317 Total Portugal 2 300 6. The part concerning Finland is replaced by the following: FINLAND 670 EtelÃ ¤-Suomi 537 680 SisÃ ¤-Suomi 237 690 Pohjanmaa 229 700 Pohjois-Suomi 147 Total Finland 1 150